Citation Nr: 0804454	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  02-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for grand mal epilepsy.

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from November 1954 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, wherein the RO determined that 
no new and material evidence had been received to reopen the 
claims for service connection for a psychiatric disability 
and grand-mal epilepsy, which had been previously denied by 
the Board in an August 1999 decision.  In October 2000, the 
RO received the veteran's petition to reopen his claims for 
service connection for psychiatric disability and grand mal 
epilepsy. 

In May 2005, the veteran appeared at a hearing at the RO 
before the undersigned Law Judge.  Thereafter, in, September 
2005, the Board reopened the aforementioned claims and 
remanded them for further development.  This matter was once 
again remanded for further development in December 2006.  


FINDINGS OF FACT

1.  The veteran's seizure disorder clearly and unmistakably 
existed prior to active service and did not increase in 
severity during that service.

2.  A psychiatric disorder was not demonstrated during 
service nor was a psychosis shown within one year following 
service and any current psychiatric disorder is unrelated to 
the veteran's period of service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into service for 
a seizure disorder is rebutted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2007).

2.  The veteran's preexisting seizure disorder was not 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2007).

3.  A psychiatric disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).C.F.R. § 3.159(b)(1) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

June 2004, February 2005, September 2005, and December 2006 
letters informed the appellant of the information and 
evidence necessary to substantiate the claim, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.  

The letters did not explicitly tell him to submit all 
relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letters did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The appellant has established veteran status.  He was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim and was provided with 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal in December 2006.

There has also been compliance with the assistance 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  This 
matter has been remanded on two separate occasions to obtain 
additional records.  

VA attempted to afford the veteran examinations in order to 
obtain medical opinions.

An examination with regard to the seizure claim was provided 
in April 2006.  The veteran was also scheduled for a VA 
psychiatric examination in April 2006.  This examination was 
necessary to obtain a competent medical opinion as to the 
relationship between his current psychiatric disability and 
service.  He was sent notice of this examination but failed 
without explanation to report for the examination.

When a claimant fails to report for a necessary examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a), (b) (2007).

The veteran has not reported good cause for his failure to 
appear.  The claim will be considered based on the evidence 
of record.

While some identified records are not available for review, 
all available records have been obtained insofar as possible.  
The veteran was also afforded a VA examination.  As such, no 
further action is necessary to assist the claimant with the 
claim.

Service Connection

Service connection will be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Even if there is no record of psychosis in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

The veteran's service medical records reveal that at the time 
of his November 1954 general induction examination, normal 
neurological and psychiatric findings were reported, and a 
seizure disorder was not identified.  In February 1955, the 
veteran was seen for poor orientation and partial amnesia.  A 
history of convulsions in the past was noted.  

The veteran was subsequently hospitalized for observation.  
In a February 1955 treatment record, the veteran reported 
that he was en route to Camp Gordon, Georgia from his house 
and was not feeling well at the time of departure.  He 
developed "a pain in his heart" and spent two days in 
Memphis.  He reported that he had had similar "spells" 
before coming into the Army and had also had specific 
instances of "fits" but had had none since entering service 
ten weeks earlier.  A diagnosis of convulsive disorder, post-
concussion, confusion state was rendered.  

In March 1955, the veteran underwent psychological testing.  
The examiner indicated that the veteran was a withdrawn 
individual who dealt with the environment in a superficial 
detached manner.  He stated that the rather severe anxiety 
surrounding his affectional needs and interpersonal relations 
might very well be a factor related to this withdrawal.  He 
noted that while there was very little evidence suggesting a 
formal thinking disorder, the low IQ noted would tend to 
limit his ability to cope with even routine "environmental 
elements."  

In April 1955, it was noted that the veteran was brought to 
the hospital in February 1955 by MPs after being found 
wandering aimlessly.  He claimed to have amnesia.  There was 
no evidence of psychosis but the veteran was placed in a 
psychiatric ward for observation.  He was found to be hostile 
and reluctant to participate in activities and avoided 
personal relations with anyone on the ward.  He remained 
seclusive and apathetic especially when he was told he would 
return to duty.  He was given testing which substantiated 
mental retardation.  His entire behavior seemed to be in 
relation to his dull mentality.  He tended to withdraw when 
in a stressful environment and he expressed an inability to 
face challenging situations.  

On occasion, he complained of dizziness and headaches.  He 
also indicated that he did not want to return to duty.  The 
examiner stated that there had been no evidence of psychosis 
but it was felt that the veteran was still not able to adjust 
to Army situations because of his low IQ.  The veteran's 
reaction to threat was one of withdrawal and passivity.  He 
was not able to understand the need to protect himself.  

The examiner concluded that the veteran was not insane and 
possessed the mental capacity to notice the difference 
between right and wrong and was mentally responsible for his 
acts.  The veteran's condition was not considered amenable to 
hospitalization, treatment, disciplinary action, training, or 
other station or organization, or reclassification to another 
type of duty.  He indicated that the veteran had no mental or 
physical disease or defect that warranted disposition through 
medical channels.  

The veteran was again hospitalized for psychiatric evaluation 
in May 1955.  While hospitalized, he went AWOL.  He was 
subsequently returned to Camp Gordon by the MPs.  It was 
noted that he had a shaking episode when returned and 
appeared dazed.  He became more steady and responded to the 
interview.  He remembered being in the hospital and wanting 
to return to duty to avoid being discharged.  A diagnosis of 
hysterical behavior in a mentally defective person was 
rendered.  

At the veteran's June 1955 service discharge examination, 
normal neurological and psychiatric findings were reported.  

In September 1965, the veteran was hospitalized at Fort Lyons 
VA hospital with diagnoses of chronic brain syndrome 
associated with convulsive disorder with psychotic reaction.  

The veteran was admitted as a result of hallucinations, 
confusion, and "blackout" spells.  He was found to be quite 
disturbed and impulsive during hospitalization.  Restraints 
and tranquilizers were required at times because the veteran 
would break windows with his fists and attempt to escape the 
ward.  The veteran indicated that he had sustained an injury 
to his head at the age of 10 or 11 when his brother dropped a 
brick on his head off a porch.  He was noted to have been in 
Little Rock State Hospital on numerous occasions for blackout 
spells.  

In January 1966, the veteran was hospitalized at the North 
Little Rock VA Hospital with diagnoses of psychotic reaction, 
unclassified, organicity not excluded, manifested by 
schizoid, dissociative, and antisocial behavior, chronic, 
severe, active; and observation for convulsive disorder, 
reported at Fort Lyons, VAH, but not currently found, being 
rendered,.  The veteran was again hospitalized from October 
1967 to February 1968.  The diagnosis was psychotic reaction, 
unclassified, organicity not excluded, manifested by 
schizoid, dissociative and antisocial behavior, periods of 
behavior which probably are partially organic in nature 
superimposed upon his impulsive, psychopathic type of basic 
personality, moderate, active.  

The veteran was again hospitalized from May 1968 to August 
1969.  At that time diagnoses of psychotic reaction, 
unclassified, organicity not excluded, manifested by 
schizoid, dissociative and antisocial behavior, periods of 
behavior which probably are partially organic in nature 
superimposed upon impulsive type of basic personality, 
moderate severe, in partial remission; and grand mal 
seizures, cause undetermined, were rendered.   

At the time of a January 1975 VA examination, the veteran 
reported seizures.  Following examination, the diagnosis was 
anxiety and tension symptoms with a subjective history of 
seizures.  

The veteran was hospitalized from June 4, 1980, to July 1, 
1980, for observation and evaluation.  Following observation, 
diagnoses of organic brain syndrome, with psychosis, precise 
etiology unknown; mental retardation, moderate; seizure 
disorder of unknown etiology; and alcohol abuse (by history), 
were rendered.  

In December 1989, the veteran underwent a VA neurological 
examination.  Following examination, a diagnosis of organic 
mental disorder, not otherwise specified, with psychosis, was 
rendered.  

In April 1991, the veteran was again hospitalized.  Diagnoses 
of alcohol withdrawal, seizure disorder, and alcoholism, were 
rendered.  

The veteran testified at a January 1996 RO hearing that he 
had developed "spells" in service.  He stated that he could 
not remember whether he hit his head in service or if he fell 
and hit his head.  He stated that he had gone through a gas 
chamber without properly wearing his gas mask and that he had 
passed out and fallen.  He could not remember if he hit his 
head.

In a November 2002 statement, R. Murphy, Ph. D., opined that 
the veteran's VA hospitalization records should be a 
sufficient medical statement to validate a service-connected 
disability.  He added that the veteran's psychiatric 
hospitalizations began in service and subsequent to his 
general discharge.  

At his May 2005 hearing, the veteran testified that he had 
continuously had care since leaving military service.  He 
reported VA treatment at Fort Lyon, in Los Angeles, and in 
Arkansas.  He also reported that he had had shock treatment. 
He testified that he served as a MP for 18 months in Korea 
before "things went awry."  He noted that he had a seizure 
and after the seizure he was placed in a psychiatric ward in 
the Army.  The veteran indicated that he had wanted to go 
back to duty but he was told that he could not.  He stated 
that he was released from service due to his mental condition 
and his seizures.  The veteran reported that he had not had a 
problem with his mind prior to entering service.  He stated 
that he went through a lot of stress overseas.  He also 
reported that after service he was treated at Fort Root.  

The Board's initial remand requested treatment records from 
the Fayetteville and Los Angeles VAMCs and the Van Buren VA 
Outreach Clinic.  The veteran was also to be afforded VA 
neurological and psychiatric examinations.  

In October 2005, the VA Los Angeles Healthcare System 
reported that it did not have any records for the veteran.  
It further noted that retirement and archived records for the 
years 1955 and 1966 had been checked but there was no 
information on the veteran.  

Treatment records received from the Fayetteville VAMC 
included hospitalization records from Arkansas State Hospital 
indicating that the veteran had received 6 electroshock 
treatments in March 1963 and four treatments in December 
1963.  

Additional records received from Arkansas State Hospital 
reveal that the veteran was provisionally diagnosed as having 
a sociopathic personality disturbance with alcohol addiction 
in March 1963, which was later changed to a psychotic 
depressive reaction and chronic schizophrenic reaction in 
January 1965.  

Additional records also reveal that the veteran was 
hospitalized at the North Little Rock VA Hospital from August 
through September 1966, with diagnoses of psychotic reaction, 
unclassified, organicity not excluded, manifested by 
schizoid, dissociative, and antisocial behavior; and 
observation convulsive disorder, not found, being rendered.  

In April 2006, the veteran was afforded a VA neurological 
examination.  At the examination, the veteran stated that his 
first seizure occurred when he was on active duty "coming in 
from" leave.  He indicated that they put him in the "nut 
ward".  

The veteran stated that he had about five seizures per week 
until this day.  The veteran was noted to take an old 
combination of medication that did not control the seizures.  
He denied any head injury except when he was in his brother's 
house about 20 years ago and fell and became unconscious.  

The veteran indicated that he had had no head injuries other 
than that incident.  The examiner observed that the veteran's 
chart revealed that he had been struck in the head by a brick 
at age 10 or 11.  The severity of that injury was not 
recorded.  His chart also revealed a remote neurologic note 
indicating that his seizures were post-traumatic which would 
be in keeping with the event as etiological and that was 
plausible.  

The veteran's wife of 22 years stated that he had "spells" 
lasting a few minutes where he was detached and otherwise 
mumbled and was not with it.  She noted that he had general 
seizures which varied in severity from bad to light ones.  
The seizure was followed by a postictal period of 15 minutes 
and then a period of sleep.  The veteran had no history of 
meningoencephalitis, CNS abscess, hemorrhagic or ischemic 
stroke, TIA, migraine, or other primary headache.  He did 
have a history of hearing loss but no facial pain or facial 
or extremity paresthesias, or focal weakness.  

Following examniantion, the examiner rendered diagnoses of 
partial seizure disorder; secondary generalized tonic clonic 
seizure; polyneuropathy; remote history of chronic 
alcoholism; hypertension; elevated EMI; tobacco use; 
sensorineural hearing loss; lumbar spondylosis; and lumbar 
degenerative disc disease.  

The examiner noted that by description, the veteran had 
partial seizures and without any documentary evidence of his 
electrical studies, he suspected clinically that they were 
secondarily generalized when they did generalize.  

The examiner observed that the previous denial was based upon 
the veteran having had the onset of his symptoms prior to 
service.  He was noted to have been seen within the first few 
months of his entrance into service and it was reported at 
that time that the veteran had sustained a closed head injury 
at age 10 or 11.  The examiner noted that the history in the 
record was credible and at variance to what the veteran 
reported at the time of the examination.

The examiners concluded, based upon a review of the record, 
that "the episodes" had their onset prior to service, had 
persisted throughout service, had continued to the present 
and were not changed by events in the service.  

In December 2006, the Board remanded this matter to obtain 
records from Dr. Murphy.  Attempts to obtain these records 
have been unsuccessful.  

Seizures

Because seizures were not noted on the veteran's November 
1954 general induction examination, the presumption of 
soundness is applicable.  38 U.S.C.A. § 1111.

There is, however, overwhelming evidence that a seizure 
disorder pre-existed service.  In February 1955, the veteran 
was seen for poor orientation and partial amnesia.  A history 
of convulsions in the past was noted at that time.  Moreover, 
in a February 22, 1955, treatment record, it was noted that 
the veteran had reported that he had had similar spells 
before coming into the Army and had also had specific 
instances of "fits" but had had none since entering the 
service ten weeks earlier.  Furthermore, at the time of a 
September 1965 hospitalization, the veteran indicated that he 
had sustained an injury to his head at the age of 10 or 11 
when his brother dropped a brick on his head off a porch.  
The veteran is competent to report that he had fits prior to 
service.  

While the veteran has recently testified as to not having had 
a head injury prior to service and not having had seizures 
prior to his entry into active service, the records prepared 
in conjunction with the veteran's period of service and with 
his VA treatment in the 1960's are in much closer proximity 
to his period of service than his recent claims of not having 
had a head injury or seizures prior to his entering active 
service and are to be given more probative weight.  
Furthermore, the April 2006 VA examiner, following a 
comprehensive review of the record and a thorough examination 
of the veteran also found that the veteran's seizure episodes 
had had their onset prior to service.  

The veteran's recent statements are simply not credible.  
They have been proven to be inaccurate in several respects.  
For instance he has recently testified to treatment in the 
Los Angeles VA medical system; while a search for records at 
that system, including its archives, showed no such 
treatment.  He has also recently testified that his problems 
began after service in Korea.  While service department 
records show four months of overseas service, his initial 
treatment for seizures and behavior problems began after only 
two months of service and with no mention of service 
overseas.  Significantly these recent statements are at 
variance with statements he made earlier when he was not 
pursuing VA compensation.

His statements in service and when initially hospitalized in 
the 1960s are detailed and consistent.  They are competent in 
that they report observable symptoms and pre-service injury, 
and they are credible.  See Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994).

With regard to the question of aggravation, the veteran 
reported during service that the symptoms in service were the 
same as before.  The VA examiner also found no aggravation.  
The veteran has not described a worsening of the symptoms in 
service.  There is essentially no evidence of aggravation in 
service.  The evidence is therefore clear and unmistakable 
that the pre-existing disorder was not aggravated in service.

As there is clear and unmistakable evidence that the disorder 
preexisted service and clear and unmistakable evidence that 
the disorder was not aggravated during service, the 
presumption of soundness is rebutted.  Service connection can 
only be established if the pre-existing seizure disorder was 
aggravated in service.  The same evidence which rebuts the 
presumption of soundness also serves to show that there was 
no permanent increase and hence no aggravation in service.  
Hence, service connection for a seizure disorder is not 
warranted.  

Psychiatric Disability

The veteran's service medical records reveal that while he 
was hospitalized on numerous occasions for observation in 
relation to seizures, and underwent psychiatric evaluations, 
no definitive psychiatric condition was found.  In the April 
1955 psychiatric evaluation report, the examiner found no 
evidence of psychosis.  In a May 20, 1955, treatment record, 
hysterical behavior in a mentally defective person was 
reported.  

Since service the veteran has been variously diagnosed as 
having psychotic depressive reaction, and chronic 
schizophrenic reaction; chronic brain syndrome associated 
with convulsive disorder with psychotic reaction; psychotic 
reaction, unclassified, organicity not excluded, manifested 
by schizoid, dissociative, and antisocial behavior, chronic, 
severe, active; psychotic reaction, unclassified, organicity 
not excluded, manifested by schizoid, dissociative and 
antisocial behavior, periods of behavior which probably are 
partially organic in nature superimposed upon his impulsive, 
psychopathic type of basic personality; moderate, active, 
organic brain syndrome, with psychosis, precise etiology 
unknown; mental retardation, moderate; seizure disorder of 
unknown etiology, and alcohol abuse (by history); and organic 
mental disorder, not otherwise specified, with psychosis.

These diagnoses, however, were not made until the 1960's, 
more than seven years after the veteran's period of service.  
Moreover, there has been no competent medical evidence 
submitted demonstrating a relationship between any current 
psychiatric disorder and the veteran's period of service.  

Although Dr. Murphy indicated in his November 2002 letter 
that the veteran's VA hospitalization records should be a 
sufficient medical statement to validate a service-connected 
disability as the veteran's psychiatric hospitalizations 
began in service and subsequent to his general discharge, he 
did not provide an actual opinion linking any current 
psychiatric disorder to the veteran's period of service.  

Attempts to obtain additional information or evidence from 
Dr. Murphy have proved unsuccessful.  It is clear that Dr. 
Murphy did not consider an accurate history.  He previously 
reported that the veteran might have post-traumatic stress 
disorder from participation in the Korean War, and that the 
veteran had earlier service with a National Guard unit.  The 
service department has certified no service prior to November 
1954.  The recognized service commenced after the end of the 
Korean War.  Dr. Murphy also reported, incorrectly, that the 
veteran's psychiatric hospitalizations began in service.  

An assessment based on an inacurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet.App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet.App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

The veteran's testimony can be read as reporting a continuity 
of symptomatology beginning in service.  Those recent 
statements are outweighed by the negative contemporaneous 
record, the absence of any reports of continuity of symptoms 
at the time of the psychiatric hospitalizations in the 
1960's, as well as the absence of medical opinion linking a 
current psychiatric disability to service.

VA attempted to obtain an opinion as to whether any current 
psychiatric disorder was related to the veteran's period of 
service, the veteran failed to report for the scheduled 
examination.  Hence the claim must be decided on the basis of 
the evidence of record.  

The Board finds that the combination of an absence of a 
definitive diagnosis of a psychiatric disorder in service, 
the number years that elapsed before a definitive psychiatric 
diagnosis was rendered, and the absence of competent medical 
evidence linking any current psychiatric disorder to the 
veteran's period of service demonstrates that the 
preponderance of the evidence is against the claim.  As such, 
service connection for a psychiatric disorder is not 
warranted.  


ORDER

Service connection for grand mal epilepsy is denied. 

Service connection for a psychiatric disorder is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


